 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam O.McKay Company,Inc. and Local 44, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,Indepen-dent.Case 19-CA-5911June 22, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 22, 1973, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and a motion for recon-sideration,andtheGeneralCounselfiledcross-exceptions and a brief in support of the Deci-sion and cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs, andmotion for reconsideration and has decided to affirmthe rulings, findings, and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedherein and hereby orders that Respondent, William0. McKay Company, Inc., Seattle, Washington, shalltake the action set forth in said recommended Order,as so modified.1Contraryto that part of the recommended reinstatement order as to theorder of recall of Nordaker and Wendt,we are of the opinion,in agreementwith Respondent,that such order of recall is best left to the compliance stageof this proceedingDECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ. Administrative Law Judge: This casewas tried at Seattle, Washington, on December 7, 1972. Thecomplaint, based on a charge filed on June 26, 1972, byLocal 44, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Indepen-dent, herein called the Union, issued on September 29, 1972,alleging thatWilliam O. McKay Company, Inc., hereincalled Respondent, violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended.The primaryissue iswhether Respondent violated Sec-tion 8(a)(3) and (1) of the Act by failing to reinstate econom-ic strikers Frank Nordaker and Wilhelm Wendt when workbecame available substantially after the end of a strike.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case and from my observa-tion of thewitnessesand their demeanor, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent,a Washington corporation,with its place ofbusiness in Seattle,Washington, is engaged in the sale andservice of automobiles. During the calendar year precedingthe issuance of complaint,which was a representative peri-od, Respondent's sales exceeded$500,000 and Respondentpurchased goods valued in excess of $50,000 from directlyoutside Washington.Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.11THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Events1.The setting and the strikeRespondent is a member of the Automotive EmployersCouncil, herein called the Council. Through the Council,Respondent has a longstandingcollective-bargaining rela-tionship with the Union and Local 910, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America. The Union and Local 910 jointly repre-sent a group of Respondent's employees which includesparts countermen.Respondent, under a franchise with Ford Motor Compa-ny, sells and services Ford automobiles, and as part of itsoperation maintains a parts department. The countermensell parts inthat parts department. The primary duties of thecountermen are to take orders for parts both in person andon the phone, find the parts numbers so that they can belocated, and pull the parts from the correct bin. The partsare sold to customers or are given to mechanics fromRespondent's own shop. In the past the countermen alsostocked the bins, but as is set forth in detail below, some ofthat work is now performed by a noncounterman.On about May 18, 1971, the Union and Local 910 jointlybegan an economic strike against Respondent and other204 NLRB No. 51 WILLIAM O. MC KAY CO.389members of the Council. Countermen Frank Nordaker andWilhelm Wendt, both of whom are members of the Union,as well as other employees of Respondent represented bythe Union, participated in the strike. On about June 18,1971, a collective-bargaining contract was signed and theUnion, on behalf of all the economic strikers, made anunconditional offer to return to work. On the same day theUnion and Local 910 Jointly agreed with the Council thatthe Council's members would rehire the economic strikerswhen work became available. By this agreement the partiesintended to confer on the Council and the strikers onlythose obligations and rights which the parties had underexisting law and no other obligations or rights. On or aboutMonday, June 21, 1971, Nordaker and Wendt each madeunconditional offers to return to work.'Prior to this strike, Respondent employed nine employeesin its parts department. Seven of these were countermen.After the strike four countermen were recalled. NeitherNordaker nor Wendt was recalled.'The General Counsel does not contend that the reductionin the number of parts department employees after thestrikewas an unfair labor practice. In addition, there isneither allegation nor proof that Nordaker and Wendt wereunlawfully discriminated against because of their member-ship in the Union or their participation in the strike. Theonly issue raised by the General Counsel relates to the rein-statement rights of Nordaker and Wendt as economic strik-ers who had unconditionally offered to return to work.2.The availability of jobs for Nordakerand Wendtafter the strikeDuring 1970 Respondent's parts department showed aloss of $4,477 on net sales of $565,313. Each of the first 3months of 1970 showeda loss. In the early part of 1970W. L. Green, Respondent's presidentand generalmanager,discussed the situation with Clifford A. Hollenbeck, theparts salesmanager.Green had decided to let two or threepeople go from the parts department but Hollenbeckthought that in a couple of months the volume would be upenough to justify the number of people then employed. Atabout thesame time therewas an economy drive going onthrough Respondent's entire organization.Overall employ-ment was reduced from about 100 to about 65 employees.On a number of occasions Green told Hollenbeck that costswere runningtoo high based on volume. After comparingcosts with other dealers, Green decided that in order toshow a profit everyone in the parts department had to aver-age about $7,000 a monthin sales.During 1970 the averagesalesper month per employee in the parts department was1The findings set forthin thisparagraph are based either on stipulationsor on allegations in the complaint which were admitted in Respondent'sanswer.2W. L. Green,Respondent's president and general manager, testified thatthe employees who were not recalled were Nordaker, Wendt, and MaxChristianson. The record does not disclose whether Christianson was acounterman. However, only the status of Nordaker and Wendt is in issueThe General Counsel in its brief states that one of the three strikers who wasnot recalled has retired.Clifford A Hollenbeck,Respondent's parts salesmanager, credibly testified that before the strike there were seven count-ermen employed and that four were authorized to come back after the strike$5,234. Green concluded that Respondent had to either domore volume or have less people employed doing the samevolume. However, no action was taken to reduce the num-ber of countermen until the strike. During the strike Greenmet with Hollenbeck and they decided that only four of theseven countermen who had been employed before the strikewould be allowed to return. Though Hollenbeck testifiedthat the decision to reduce the number of countermen to 4was a permanent one and that there was no intention toreinstate Nordaker or Wendt, Green credibly testified thatno decision in the automobile business was permanent andthat it would be all right to have 20 men if volume justifiedit.He further averred that the idea was to see where theywere and what business they were doing; that there was nofixed decision as to the number of men; and that the num-ber employed would be based on the $7,000 per month perman sales figure. Respondent had lost business during thestrike and according to Green, he had no idea of how muchbusiness they might recapture. As the reduction in forcewhich took effect at the end of the strike is not alleged tohave been an unfair labor practice, and as the uncontestedtestimony of Green and Hollenbeck establish that the deci-sion to reduce force was made on the basis of ordinarybusiness reasons, I must find that the reduction in force wasbased solely on economic considerations.3Respondent recalled four countermen after the strike. Itwas not until June 12, 1972, that a fifth counterman was putto work. On that date Respondent hired Robert Erwin as afull-time counterman. Erwin had not previously worked forRespondent. The job that Erwin took was not offered toNordaker, Wendt, or any other economic striker. ThoughHollenbeck testified that Erwin was hired for summer reliefwhile employees were on vacation, he acknowledged thatErwin stayed on because he was an excellent worker, vol-ume was improving, and Respondent was starting to showa profit. Hollenbeck also acknowledged that Respondentwas not considering laying off Erwin. Though Erwin mayhave originally been hired as a temporary employee, it isclear that he thereafter became a permanent one. GeneralCounsel contends that Respondent violated the Act by notoffering Nordaker or Wendt the job that was filled by Erwinon June 12, 1972.Though Erwin was the first counterman hired after thefour striking countermen had been recalled, some of thework previously done by countermen was assigned to Dan-iel Benson. General Counsel contends that Respondent vio-lated the Act by not offering the work performed by BensontoNordaker or Wendt. Benson began to do the work inquestion on March 16, 1972. Benson was hired to do generalwork by Respondent in May of 1971. In early May he spent10 hours putting up fences, between May 17 and 25 hespent 20 hours washing cars, and between May 26 and 28he spent 9 hours working on errands for the parts depart-ment. He then left Respondent's employ to go back toschool. On March 16, 1972, Benson returned to work at3When Respondent's counsel asked Green what effect the strike had onhis decision, counsel for the General Counsel stated his position by offeringto stipulate "that the reduction in the number of parts department employeeswas economically motivated, or at least that counsel for the General Counseldoes not contend that the reduction in the number of parts departmentemployees was an unfair labor practice 390DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent's premises. This time he was not hired by Re-spondent, but was sent by Seattle Labor Supply, an organi-zation that supplies workers pursuant to contract. On thatdate Respondent reached an oral agreement with SeattleLabor Supplyto use Benson's services.Benson was to dogeneral work helping wherever he was needed. The agree-ment between Respondent and Seattle Labor Supply pro-vided that Benson was to work at Respondent's premises bythe month. Each month the purchase order for his serviceshas been renewed. Benson is told what to do while on thejob by Respondent's supervisors. He works full time, 8hours a day. Benson spends some of his time in the servicedepartment but about 75 percent of his working day is spentin the parts department.Benson's principal duty is to stockthe bins in the parts department." The parts come fromvarious suppliers in packages. Benson receives the parts andputs them in bins where they are stored. Until Benson begandoing that work on March 16, 1972, the stocking of bins hadbeen done by countermen and other employees in the partsdepartment. John D. Nurney, vice president and generalsales manager of Respondent, acknowledged that some ofthe work that Benson does had formerly been done byjourneymen countermen, but he went on to explain that itwas not journeymen countermen's work, that countermenusually did it on overtime, that the countermen didn't likethat kind of work, and that it was less expensive for thecompany to have someone like Benson do it. Benson doesnot sell parts and according to Nurney does not do anyjourneyman parts counterman work. Under the current col-lective-bargaining contract journeymen countermen withover 5-years' experience (which was the category that Nor-daker and Wendt had been in) earn $5.07 an hour whichwould be $202.80 for a 40-hour week. Benson is paid ap-proximately $490 a month.Nurney acknowledged that Respondent did not offer tobargain with the Union before asking Seattle Labor Supplyto furnish a man in March of 1972. However, there is noallegation in the complaint that Respondent violated Sec-tion 8(a)(5) of the Act by contracting out work that hadformerly been done in the bargaining unit. Nor is there anyallegation that Respondent contracted out that work as areprisal against the Union or employees for engaging inprotected activity. In his brief, counsel for the GeneralCounsel argues that Respondent deprived the strikers oftheir work by subcontracting in a manner unlawful underSection 8(a)(5) of the Act. However, the complaint does notallege any such violation and that question has not beenlitigated.As I cannot presume any unlawful conduct byRespondent in the absence of proof of such misconduct, Imust assume that the contracting in itself was not unlawful.The question remains whether the work of stocking the binswhich had been done by countermen should have beenoffered to Nordaker or Wendt on March 16, 1972. Thatwork clearly was available as it was assigned at that time toBenson.3.Employment by Wendt after the strikeWendt was hired by Respondent in 1940 as a shop pickupand deliveryman. In 1946 he became a junior countermanand thereafter he was made a journeyman counterman. Hisemployment with Respondent was uninterrupted from 1946until the strike.After the strike ended and Wendt had made his applica-tion for reinstatement, he returned to Respondent's prem-isesabout once a week until October of 1971. After that timehe dropped in occasionally. On one occasion in late June orearly July 1971, Wendt told Hollenbeck not to forget histelephone number. Hollenbeck replied "I have a wholestack of them over there."In late Septemberor early October 1971, Wendt decidedto go into the real estate business. About that time he spoketo Nurney and said that he thought he would try real estateand that he realized he probably wasn't going to get his jobback. He began studying for the real estate exam in thelatter part of October and took it in November. After pass-ing the salesman's real estate exam, he started working inDecember 1971 on a commission basis for Matt HanleyReal Estate. Wendt stayed in the real estate business untilMay 10, 1972, when he left the real estate firm. During theentire timehe worked there he received no salary and histotal commissions amounted to $300. When Wendt startedin the real estate business it was his intention to break awayfrom the automotive business and to remainin real estateif he made good at it. Though occasionally Wendt stoppedby at Respondent's premises after December 1971, he didnot specifically ask for work.'On about June 30, 1972, Wendt became a temporaryemployee of Sealand Construction. He helped move partswhen Sealand moved its parts department and after that hedid some maintenance work. His employment with Sealandended some time before December 7, 1972.Since the strike, Wendt has not worked as a counterman.He has applied for work in other parts departments withoutsuccess.In addition, he has asked the Union whether theyknew of any jobs and has been told that there were none.Ivor Merryfield, secretary-treasurer of the Union, testifiedthat in August of 1972 he spoke to Vern Pelkey, the partsmanager of Riach Central Oldsmobile, who was looking fora qualified journeyman counterman and that he told Pelkeythat none were then available. He also averred that he toldPelkey that other dealers were requesting journeymencountermen and he was unable to fill those requests. In histestimony Merryfield explained that dealers normally wanta parts man who has worked with the same product that ishandled by the dealer and that Pelkey specifically requesteda General Motors Corp. parts man. Though it may well bethat the Unionwas remissin trying to find employment forNordaker and Wendt, it cannot be said that Nordaker andWendt lacked diligence in seeking available employment.Nordaker and Wendt had both asked the Union and anumber of others to try to help them find jobs. The Union's5Nurney testified that Wendt told him that he was thrilled to death to be° This finding is based on the credited testimony of counterman Ed Han-in the real estate business and that Wendt did not show any interest in havingsen, who observed Benson working Hollenbeck credibly testifiedthat Ben-hisformer job back However, Nurney's testimony does not establish thatson spends 75 percent of his time in the parts department,where he cleansWendt withdrew his outstanding application for reinstatement with Respon-up and puts stock awaydent WILLIAM O.MC KAY CO.allegedly poor efforts in that regard can in no sense beattributed to Nordaker or Wendt. Whatever reinstatementrights may have existed ran to them and not to the Union.4.Employment by Nordaker after the strikeNordaker was employed by Respondent from 1960 until1966 and then again from September 1968 until the strike.He was a counterman.Shortly after the strike ended and Nordaker had made hisapplication to return to work,he went to Respondent'spremises and asked Hollenbeck if there was any work andif they were hiring.Hollenbeck replied that they were not.From then to about August 1, 1971, Nordaker came toRespondent'spremises weekly and the conversation withHollenbeck was repeated many times. After that Nordakercame to Respondent'spremises about once a month. Inmid-August he asked Hollenbeck iftheywere going to puton more help and Hollenbeck replied that there were nochanges as far as management was concerned.6On about August 1, 1971, Nordaker began working forEdwards Auto Parts as a temporary counterman to relievevacationing employees.When he was hired,Nordaker wastold that he was not a permanent employee and NordakertoldMac Edwards,who hired him,that he would return toRespondent if he was calledback. Nordakerwas told thatifEdwards Auto Parts put in another store,that his jobcould become permanent.However,the new store did notmaterialize and Nordaker's job with Edwards Auto Partsended in mid-September,6 weeks after it began. Whileworking for Edwards,Nordaker earned $3.65 an hour or$146 a week for a 40-hour week,while he had made $181a week from Respondent.The health and welfare benefitsat Edwards were $17 a week and at Respondent were $28.49a week.Edwards did not pay any bonus or money towarda pension fund while Respondent did pay a bonus and 20cents an hour toward a pension fund.Several weeks after he was laid off by Edwards,NordakertoldHollenbeck that he was no longer working for Ed-wards.7Nordaker remained unemployed from the time that heleft Edwards until April I, 1972, when he became a servicestation attendant for William Paulson.During that periodof unemployment he visited Respondent and asked Hollen-beck if they were going to hire more help. Hollenbeck re-plied "Don't call me,I'll call you."At the time of the trial,Nordaker was still working as a service station attendant,but he had been informed that the job would end shortlybecause of the death of the owner.Nordaker unsuccessfully applied for work at a number ofother dealerships and has also attempted to obtain workthrough the Union.6Hollenbeck testified that Nordaker came in on an average of once a weekfor about a month and a half, that he asked"what's it look like," thatNordaker's visits were social,and that Nordaker never definitely asked forhisjob back I credit Nordaker's version of the conversations on which theabove findings of fact are based.7Hollenbeck testified that Nordaker did not ask for hisjob again after hebegan to work for Edwards,but Hollenheck did not deny that he knew thatNordaker had left Edwards'employ.B. Analysis and Conclusions1.Preliminary findings391Nordaker and Wendt made unconditional offers to re-turn to work at the end of the strike. Those offers were neverwithdrawn and I find thattheywere outstanding at all timesmaterial herein. Respondent repeatedly rebuffed Nordakerand Wendt when they made inquiries about returning towork. When Wendt told Hollenbeck not to forget his tele-phone number Hollenbeck replied that he had a whole stackof them (applications). When Nordaker asked HollenbeckifRespondent was going to hire more help, Hollenbeck toldhim "Don't call me, I'll call you." The fact that Nordakerand Wendt were seeking employment elsewhere is explaina-ble more in terms of their need to survive financially thantheir lack of desire to return to their former employmentwith Respondent. The law does not require futile gestures.After Nordaker and Wendt had made it clear to Respon-dent that they wanted to return, there was no need for themto go through the motion of repeating that offer after Re-spondent had made it clear that the offer was unacceptableto it. Nor did themerepassage of time diminish the vitalityof their outstanding offer to return. InAmerican MachineryCorporation v. N.L.R.B.,424 F.2d 1321 (C.A. 5, 1970), thecourt addressed itself to the problem that a company hadin seeking out strikers"several months"or "five years" aftertheir application for reinstatement,by stating:... he (a company) might notify the strikers when theyrequest reinstatement of a reasonable time duringwhich their applications will be considered current andat the expiration of which they must take affirmativeaction to maintain that current status. A reasonablerule would not contraveneFleetwood'sassertion that"the right to reinstatement does not depend upon tech-nicalities relating to application." 389 U.S. at 381.IfRespondent was concerned with the length of time thatthe applications would be outstanding,itwas in a positionto set an outside date for the renewal of the applications. Itdid not do so. Cf.N.L.R.B. v. Hartmann Luggage Co.,453F.2d 178 (C.A. 6, 1971).I find that neither Nordaker or Wendt accepted regularand equivalent employment elsewhere after the strike. InLittle Rock Airmotive, Inc.,182 NLRB 666, enfd. in pert.part 455 F.2d 163 (C.A 8, 1972), the Board pointed out thatsuch matters as "fringe benefits(retirement,health,seniori-ty for purposes of vacation, retention, and promotion), loca-tion and distance between the location of the job and anemployee's home, differences in working conditions, et cet-era,may prompt an employee to seek to return to his oldjob," and had to be considered along with the employee'sexpressed interest in returning to the old job, in determiningwhether the employee had obtained regular and substantial-ly equivalent employmentWendt only had two jobs after the strike. The first in-volved work as a real estate salesman in which he earnedapproximately $300 during 5 months. The second involvedtemporary work moving parts and doing maintenance work.As found above, Wendt's application to return to work forRespondent was at all times outstanding.Neither ofWendt's jobs after the strike could be considered regular 392DECISIONSOF NATIONALLABOR RELATIONS BOARDand substantially equivalent to the job he held with Respon-dent prior to the strike.Nordaker also held two jobs since the strike.The firstinvolved temporary work as a counterman which lasted 6weeks, for which he was paid substantially less in bothwages and fringe benefits than he had earned while workingfor Respondent.The second job involved work as a servicestation attendant. As found above, Nordaker's outstandingoffer to return to work with Respondent was never with-drawn.Neither of thejobs held by Nordaker after the strikewas regular and substantially equivalent to the one he hadwith Respondent.With regard to the availability of work at Respondent,Erwin was hired on June12, 1972,for a job that could havebeen filled by Nordaker or Wendt.Immediately before Er-win was hired, one journeyman counterman's position wasavailable in Respondent's part department.A more difficult question is presented with regard to theavailability of work for Wendt or Nordaker as of March 16,1972, when Benson began stocking the parts departmentbins. As the United States Supreme Court said inN.L.R.B.v.Fleetwood Trailer Co.,389 U.S. 375,381 (1967),"If andwhen a job for which the striker is qualified becomes avail-able, he is entitled to an offer of reinstatement." Thus astriker must be given anyjob for which he is qualified ratherthan the specific job he had before the strike.Cf.Little RockAirmotive,Inc. v. N.L.R.B.,supra,fn. 7. As the key to rein-statement rights is the availability of the job,Respondentcannot defend on the ground that it gave the job to a con-tractor rather than to a striker. If the job were not availableit could not have been contracted out. Though the stockingof the parts department bins was only peripherally the workof countermen before Benson began doing it,itwas workthat both Nordaker and Wendt were qualified to do. Ineffect Respondent created a new job for Benson by takingone duty away from the countermen.Respondent may wellhave taken this action for legitimate business reasons inorder to effect an economy.However,a similar result couldhave been achieved had Respondent offered the new job toNordaker or Wendt at a pay rate appropriate for a generalworker who stocked bins in the parts department.Journey-man counterman rates needs not have been paid.8 I there-fore find that work was available stocking bins from March16, 1972,and that work was available as a journeymancounterman from June 12,1972. I further find that bothNordaker and Wendt were qualified to perform those jobs.2.The legal frameworkInN.L.R.B. v. Great Dane Trailers,Inc.,388 U.S. 26, 33(1967) the United States Supreme Court held:Some conduct,however, is so "inherently destructive ofemployee interests"that it may be deemed proscribedwithout need for proof of an underlying improper mo-tive. That is, some conduct carries with it"unavoidableconsequences which the employer not only foresaw butwhich he must have intended"and thus bears "its ownindicia of intent." If the conduct in question falls with-8Cf.Columbia Tribune PublishingCo,201 NLRB No 70in this "inherentlydestructive" category, the employerhas the burden of explainingaway, justifyingor char-acterizing"his actions as something differentthan theyappearon their face," and if he fails, "anunfair laborpracticechargeismade out."InN.L.R.B. v. Fleetwood Trailer Co, supra,the UnitedStatesSupreme Court applied theGreatDaneprinciple toa situation where economic strikers had been refused rein-statement,holding:Section 2(3) of the Act (61 Stat. 137, 29 U.S.C. § 152(3) )provides that an individual whose work hasceased asa consequenceof a labor disputecontinues to be anemployee ifhe hasnot obtainedregular and substan-tially equivalentemployment.If,after conclusion ofthe strike,the employerrefuses to reinstate strikingemployees,the effect is to discourage employees fromexercising their rights to organize and to strike guaran-teed by §§ 7 and 13 of the Act (61 Stat. 140 and 151,29 U.S.C. §§ 157 and 163). Under §§ 8(a)(1) and (3) (29U.S.C. §§ 158 (1) and (3)) it is an unfair labor practiceto interferewith theexercise of these rights.According-ly, unlessthe employerwho refuses to reinstate strikerscan show that his actionwas due to "legitimate andsubstantial businessjustifications,"he isguilty of anunfair laborpractice.N.L.R.B. v. Great Dane Trailers,388 U.S. 26, 34 (1967). The burden of provingjustifica-tion is onthe employer.Ibid.The Courtwent on to statethat thereare some situationswhere"legitimate and substantial business justifications"justify anemployer's refusal to reinstate economic strikers.One is where thejobs which thestrikers claim are occupiedby workershired as permanent replacements during thestrike in order to continueoperations. Thatsituation is notpresent in the instant case.The Courtstated:A second basis for justification is suggested by theBoard-when the striker's job hasbeen eliminated forsubstantialand bonafide reasonsother thanconsider-ations relating to labor relations:for example, "theneed toadapt to changesin business conditions or toimprove efficiency.?" [7-Brief onbehalf of NLRB15.]We need not consider this claimedjustificationbecause in the present case no changes inmethods ofproduction or operation were shown to have been insti-tuted which might have resulted in eliminating thestrikers' .jobs.Inthe Fleetwoodcase,supra,the companycould not rein-state the strikersimmediately upon applicationbecause ofthe curtailmentof production caused bythe strike.Howev-er, the company did intendto increaseproductionto the fullprestrike volume as soon as it was possible.The SupremeCourt pointed out that the right of thestrikers to reinstate-ment did notdepend on the availability of jobsas of themoment ofapplication. The Court stated:Frequentlya strike affects the levelof production andthe numberof jobs. It is entirelynormal for strikingemployees to applyfor reinstatement immediately afterthe end of thestrike and before fullproduction is re-sumed. If and when ajob for whichthe striker is quali-fied becomesavailable,he is entitled to an offer ofreinstatement.The right can be defeated only if theemployercan show"legitimate and substantial busi- WILLIAM 0. MC KAY CO.393ness justifications."N.L.R.B. v. Great Dane Trailers,supra.InThe Laidlaw Corporation,171NLRB 1366, enfd. 414F.2d 99 (C.A. 7, 1969), cert. denied 397 U.S. 920 (1970), theBoard, based on the dictates ofFleetwoodandGreat Dane,held:. .. that economic strikers who unconditionally applyfor reinstatement at a time when their positions arefilled by permanent replacements: (1) remain employ-ees; (2) are entitled to full reinstatement upon the de-parture of replacements unless they have in themeantimeacquired regular and substantially equiva-lent employment, or the employer can sustain his bur-den of proof that the failure to offer full reinstatementwas for legitimate and substantial business reasons.The passage of time itself does not change strikers' rightsto reinstatement. It is not an undue burden for an employerto maintain preferential hiring lists. Cf.American MachineryCorp. v. N. L.R.B., supra.I nN. L. R.B. v. HartmannLuggageCo., supra,the court specifically held that economic strikersdid not lose theirstatusas employees 12 months after thebeginning of a strike. That court found that Section 9(c)(3)of the Act, which under certain circumstances limits theright of an employee to vote, does not take away theemployee's status as an economic striker under Section 2(3)of the Act.ConclusionsAs found above, Nordaker and Wendt applied for rein-statement at the end of the strike; the applications were atall times outstanding; they did not obtain regular and sub-stantially equivalent employment elsewhere; and one jobwith Respondent for which they were qualified becameavailable on March 16, 1972, and another on June 12, 1972.The reduction in force after the strike was based on eco-nomic considerations and Respondent's refusal to reinstatethem at that time was therefore based on a legitimate andsubstantial business justification. However, with referenceto the dates on which work became available for whichNordaker and Wendt were qualified, Respondent offeredno evidence of business justifications which would havewarranted its failure to offer them those jobs.Nordaker and Wendt became economic strikers on May18, 1971, when they participated in the strike against Re-spondent.When the strike ended a month later and anunconditional offer to return was made on behalf of all thestrikers, they as well as the other strikers were entitled to thereinstatement rights set forth in theFleetwoodcase. At thetime these reinstatement rights vested in Nordaker andWendt, Respondent, for valid economic reasons, had nowork available for them. Respondent was therefore justifiedin not immediately reinstating them. However, this lack ofwork did not divest Nordaker and Wendt of their rights aseconomic strikers. Those rights remained outstanding andreached fruition at the time the valid economic reasons fordenying them reinstatement ceased to exist. The controllinglaw was set forth inLaidlaw, supra,where the Board quotedfrom the Supreme Court'sFleetwooddecision as follows:Itwas clearly error to hold that the right of the strikersto reinstatement expired on August 20, when they firstapplied.This basic right to jobs cannot depend on jobavailability as of the moment when applications are filed.The right to reinstatement does not depend upon tech-nicalitiesrelating to application. On the contrarythestatus of the striker as an employee continuesuntil he hasobtained "other regular and substantially equivalent em-ployment. "389 U.S. 375.There were no valid economic reasons adduced by Respon-dent to warrant its failure to offer Nordaker and Wendt thework that became available for one of them on March 16and for the other on June 12, 1972 It is true that inFleet-wood,the lack of work available to strikers was caused bythe temporary loss of business attributable to the strikewhile in the instant case Respondent's economic retrench-ment was not shown to be related to the strike. However,Ido not believe that the distinction requires a conclusiondifferent than that reached inFleetwoodRespondent's re-duction in force was not a permanent one, but was merelya reaction to then existing sales volume in the parts depart-ment.Green credibly testified that a larger employee com-plement was acceptable if volume justified it. Respondentdid need a larger workforce as of March 16, 1972, whenBenson beganworking and as of June 12, 1972, when Erwinwas employed.Respondent relies onArthur H. Sumner, d/b/a AtecoProducts,109 NLRB 234. In that case a company decidedto accommodate a retrenchment program to a strike situa-tion byeliminatingthe Jobs of those on strike at that time,rather than later in the month. The Board found that thestrikerswere among those with least seniority and wouldhave been included in a subsequent layoff. While holdingthat the company did not violate the Act, the Board specifi-cally found that the evidence did not disclose that the posi-tionsheld by the strikers were ever revived after they wereeliminated and that the evidence did disclose that the num-ber of employees doing that work continued to decrease.Thus, even if theAtecocase is current law after the changein Board policy dictated byGreat Dane TrailersandFleet-wood,it isdistinguishable on its facts.I find that Respondent violated Section 8(a)(3) and (1) ofthe Act by failing to offer Nordaker and Wendt the workwhich became available on March 16 and June 12, 1972.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Ihave found that Respondent violated Section 8(a)(3) 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (1) of theAct byfailing and refusing to offer reinstate-the amount of backpay due.ment toNordaker and Wendt as work for which they werequalified became available on March 16 and June 12, 1972.The work available on March 16 was general work whichconsisted primarily of stocking bins in the parts department.The work that became available on June 12, 1972, wasjourneyman counterman work. The record does not furnishany indication of what criteria Respondent customarilyused in recallingemployees and the contract with the Unionis silenton that matter. As neither Respondent nor theGeneral Counsel put forth any alternative formula, I believethat it isreasonable to use a seniority principle in decidinwho was entitled to the journeyman counterman job.Wendt had uninterrupted employment with Respondentsince atleast 1946 while Nordaker's hire was in 1960.I therefore recommend that Respondent be ordered toofferWendt immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to hisseniority or other rights and privileges, dismissing anyonehired on or after June 12, 1972, if necessary to make roomfor him. I shall also recommend that Respondent be orderedto make Wendt whole for any loss of earnings he suffered,or which he may suffer, by reason of Respondent's failureto reinstatehim on June 12, 1972, by payment to him of asum of money equal to that which he normally would haveearned from June 12, 1972, until the date on which a validoffer of reinstatement is made by Respondent. Loss of earn-ings,as referred to above, shall be computed in the mannerset forth in F.W. Woolworth Company,90 NLRB 289, withinterest at6 percent per annum as prescribed inIsis Plumb-ing & Heating Co,138 NLRB 716.I recommend that Respondent be ordered to offer Nor-daker immediate employment as a general worker with theprimary duty of stocking bins in the parts department, with-out prejudice to his seniority or other rights and privileges.I further recommend that Respondent be ordered to makeNordaker whole for any loss of earnings he suffered, orwhich he may suffer, by reason of Respondent's failureto offer him that position, by payment to him of a sum ofmoney equal to that which he would have earned asa gener-al worker whose primary duty was stocking bins in the partsdepartment, from March 16, 1972, until the date on whicha valid offer of employment for that position is made byRespondent. Loss of earnings, as referred to above, shall becomputed in the manner set forth in F.W. Woolworth Com-pany, supra,with interest at six percent per annum as pre-scribed inIsis Plumbing & Heating Co., supra.I shall furtherrecommend that Respondent be ordered to reinstate Nor-daker to his former position as a counterman if and whenwork becomes available for a counterman. If such workdoes become available, and Respondent does not offer it toNordaker, backpay is to run from the date of such availabil-ity at the rate paid to a counterman.It is further recommended that Respondent be ordered topreserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records,Social Security payment records, timecards, personnel re-cords and reports, and all other records necessary to analyze9 CfBuncherv N L RB, 405 F 2d 787 (C A 3, 1969),The La,dlaw Corpo-ration, supraCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By failing and refusing to reinstate economic strikersNordaker and Wendt on March 16 and June 12, 1972, whenwork for which they were qualified became available, andafter they had unconditionally requested reinstatement,thereby discouraging membership in the Union, Respon-dent has violated Section 8(a)(3) of the Act.4.By the foregoing conduct Respondent interfered with,restrained and coerced employees in the exercise of theirrights guaranteed to them by Section 7 of the Act, in viola-tion of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER 10Respondent, William O. McKay Company, Inc., its offi-cers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Failing and refusing to reinstate economic strikerswho have unconditionally requested reinstatement whenwork for which they are qualified becomes available.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)OfferWilhelm F. Wendt immediate and full rein-statementto his former or substantially equivalent position,without prejudice to his seniority or other rights and privi-leges,dismissinganyone hired on or after June 12, 1972, ifnecessary to make room for him, and make him whole forany loss of earnings in the manner set forth in the sectionof this Decision entitled "The Remedy."(b)Offer Frank Nordaker immediate employment as ageneral worker with the primary duty of stocking bins in theparts department, without prejudice to his seniority or otherrights and privileges; offer him reinstatement to his formerposition as a counterman if and when work becomes avail-able for a counterman; and make him whole for any loss ofearningsin the manner set forth in the section of this Deci-sion entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all payroll10 In the eventno exceptions are filed as provided by Section 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,recommendations,and recommended Orderherein shall, asprovidedin Section102 48 of theRules and Regulations,be adopted by theBoard andbecome itsfindings, conclusions,and Order and all objectionsthereto shall be deemed waived for all purposes. WILLIAMO. MC KAY CO.395records, Social Security payment records, timecards, per-sonnel reportsand records, and all otherrecordsnecessaryto analyzethe amountof backpay due.(d) Post at itsSeattle,Washington, facility copies of theattached notice marked "Appendix." II Copies of the no-tice,on forms signedby Respondent's authorizedrepresen-tative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places,includingall placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondentto insurethat saidnotices arenot altered, defaced or covered by any othermaterial.(e)Notify theRegionalDirector for Region 19, in writ-ing, within 20 days from the date ofthisOrder,what stepsRespondent has taken to comply herewith.11 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrderof the NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStates Court of AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOTfail or refuse to reinstate economic strik-ers who have unconditionally requested reinstatementwhen work for which they are qualified becomes avail-able.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL offer Wilhelm F. Wendt immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority or otherrights and privileges, dismissing anyone hired on orafter June 12, 1972, if necessary to make room for him.WE WILL make Wilhelm F. Wendt whole for any lossof earnings he may have suffered, or which he maysuffer, by reason of our failure to reinstate him on June12, 1972, by payment to him of a sum of money equalto that which he normally would have earned fromJune 12, 1972, until the date on which we make him avalid offer of reinstatement with interest at 6 percent.WE WILL offer Frank Nordaker immediate employ-ment as a general worker with the primary duty ofstocking bins in the parts department, without preju-dice to his seniority or other rights and privileges, andwe will offer to reinstate him to his former position asa counterman, if and when work becomes available fora counterman.WE WILL make Frank Nordaker whole for any loss ofearnings he suffered, or which he may suffer, by reasonof our failure to offer him a position as a general work-er with the primary duty of stocking bins in the partsdepartment, by payment to him of a sum of moneyequal to that which he would have earned for thatposition from March 16, 1972, until the date on whichwe make him a valid offer of employment for thatposition with interest at 6 percent.DatedByWILLIAM O. MCKAY COMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 10th Floor, Republic Building,1511 Third Avenue, Seattle, Washington 98101, Telephone206-442-7472.